DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2022 has been entered.

 Response to Amendment
3.	Claims 1-6, 8-15, 18-19, and 21-27 are currently pending.
4.	Claims 7, 16-17, and 20 are canceled.
5.	Claims 1, 3, 18-19, 21-22, and 26-27 are currently amended.
6.	The 112(b) rejection to Claim 25 is withdrawn.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1-3, 8-11, 13-15, 18-19, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Caudron (US 20160093223 A1), in view of Cooper (US 20130245860 A1), and in further view of Doty (US 10302450 B1).
11.	Regarding Claim 1, Caudron teaches a method of controlling respective outputs of diverse types of crew interfaces for outputting visible, audio and tactile information to a human pilot for flight control of an aircraft, the method comprising (Caudron: [0039] "For example, from the synthetic display presented to the pilot [crew interfaces for the human pilot], it will be possible for use to be made of visual stratagems (colours, blinking, alert symbols) [visible information] and/or auditory [audio information] and/or tactile or vibrational stratagems [tactile information]."): 
Receiving flight status information from multiple different sources (Caudron: [0031] and [0049] "In a development, the flight information comprises information associated with the formulation of one or more flight directives and/or information associated with the state of the systems of the aircraft and/or information associated with the environment of the aircraft [flight status information]."  Also, "The determination of the flight context relies on values [receive flight status information] measured by the onboard instrumentation [flight status information] and/or received from the exterior [flight status information] (ATC, weather, etc.)."  Note that onboard instruments and values received from the exterior are collecting flight status information from multiple sources.); 
Determining a unified estimation of a current aircraft state and a unified estimation of a current phase of flight, based on at least the flight status information from the multiple different sources (Caudron: [0021] and [0049] "A “flight context” [unified estimations of current aircraft state and phase] comprises for example a situation from among predefined or pre-categorized situations associated with data such as the position, the flight phase [current flight phase], the waypoints, the procedure in progress (and others) [current aircraft state]."  Also, "The determination of the flight context [unified estimations] relies on values [based on flight status information] measured by the onboard instrumentation [flight status information] and/or received from the exterior [flight status information] (ATC, weather, etc.)."); 
Generating respective coordinated visible, audio and tactile presentations for the diverse types of crew interfaces, coordinated so that they provide mutually consistent indications of the unified estimation of the current aircraft state, according to the unified estimation of the current phase of flight (Caudron: [0024], [0044], and [0046]-[0047] "By sensory restoration, it is understood that the information can be restored by various cognitive modes (vision, hearing, haptic feedback i.e. tactile/vibrational, etc.) and/or according to a combination of these modes. A single cognitive sense can be solicited... but according to certain embodiments, multimodal restoration can be performed (graphical display and simultaneously [consistent indications] or in an asynchronous manner transmission of vibration via suitable devices, for example to the pilot's wrist)."  Also, "The flight context [unified estimations] directly influences the type of display [provide indications] to be performed within the cockpit [generate presentations, according to unified estimations]. The flight context comprises various flight phases [current flight phase] and can be associated with other parameters (for example parameters of a meteorological nature)."  Also, "In a development, the step of determining the flight context comprises the application of predefined logic rules.  In a development, the restoration of information is performed in a visual and/or auditory and/or tactile and/or vibratory manner [generating respective coordinated visible, audio, and tactile presentations]. The five human senses can be solicited, in combination [from consistent indications]."),
And causing the respective coordinated presentations to be output by the diverse types of crew interfaces (Caudron: [0047] and [0079] "For example, a luminous signal [output visible presentation] can be associated or combined with a mechanical vibration (transmitted by means of augmented reality for example) [output tactile presentation] and the concomitant emission of a predefined sound (to the headset) [output audio presentation]."  Also, "Within the cockpit are situated piloting equipment 121 [output by crew interfaces] (so-called avionics equipment), comprising for example one or more onboard computers (means of computation, storage and saving of data), including an FMS, means of display or of viewing and inputting of data, means of communication, as well as (optionally) means of haptic feedback and a taxiing computer.").
Caudron fails to explicitly teach generating respective coordinated visible, audio and tactile presentations for the diverse types of crew interfaces, coordinated so that they provide mutually consistent indications of the unified estimation of the current aircraft state, according to the unified estimation of the current phase of flight, wherein generating the respective presentations comprises synchronizing changes in the mutually consistent indications of the unified estimation of the current aircraft state, in response to changes in the unified estimation of the current phase of flight, wherein synchronizing changes accounts for one or more inconsistencies between the multiple different sources.
However, in the same field of endeavor, Cooper teaches generating respective coordinated visible, audio and tactile presentations for the diverse types of crew interfaces, coordinated so that they provide mutually consistent indications of the unified estimation of the current aircraft state, according to the unified estimation of the current phase of flight, wherein generating the respective presentations comprises synchronizing changes in the mutually consistent indications of the unified estimation of the current aircraft state, in response to changes in the unified estimation of the current phase of flight… (Cooper: [0006], [0014],  [0017], and [0030] "The system comprises a selection filter for filtering the interrogated data to provide a selected subset of the interrogated data [synchronizing changes in indications] relevant to one or more parts of a flight [based on current phase of flight] of the aircraft and a multisensory output device for providing a briefing output [generating presentations] based upon the selected subset of the interrogated data."  Also, "The processor 21 operates according to an algorithm to interrogate the data received 11 from all of the sources S1 . . . SN and filters the data [synchronizing changes in indications of aircraft state] according to the algorithm to provide a selected subset 12 of the interrogated data relevant to a particular part of a flight for the aircraft [in response to phase of flight]."  Also, "The system 10 may be used to provide briefings to the flight crew covering distinct parts of the flight, such as take-off, ascent to cruise altitude, cruise, descent and landing. When used in this manner, the briefing output (in both its visual and audio form) outlines all of: actions required [aircraft state] of the flight crew relevant to the distinct part of the flight [synchronizing changes in indications] (for example, navigation course changes and extending/retracting the undercarriage); settings required of aircraft on-board systems [aircraft state] relevant to the distinct part of the flight (for example, particular settings required for the control surfaces of the aircraft, engine throttle settings); information provided by one or more information sources off-board the aircraft [aircraft state] relevant to the flight (for example, climatic conditions expected to be encountered along the flight path as notified by the Weather Information Service, delays expected to be encountered along the flight path as notified by Air Traffic Control)."  Also, "As indicated above, information acquired from these off-board sources may also form part of the briefing output. This may include, for example, providing the flight crew with real-time updates on climatic conditions (such as turbulence) expected to be encountered during the flight, or at critical locations of the flight such as take-off and landing and providing the flight crew with information from air traffic control on delays to any part of the flight.").
Caudron and Cooper are considered to be analogous to the claim invention because they are in the same field of aircraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Caudron to incorporate the teachings of Cooper to synchronize changes in indications of the current flight state and flight phase to provide generations because it provides the benefit of keeping the pilots alert and aware of the situation in order to have a safe flight of the aircraft.
	Caudron and Cooper fails to explicitly teach wherein synchronizing changes accounts for one or more inconsistencies between the multiple different sources.  Although Cooper teaches generating presentations comprising synchronizing changes in the mutually consistent indications of the unified estimation of the current aircraft state, in response to changes in the estimation of the current phase of flight as explained in the rejection above in paragraphs [0006], [0014], [0017], and [0030]. The filtering of data to provide to the multisensory output device is equivalent to synchronizing changes because the interrogated data is filtered for the relevant parts of the flight. Cooper fails to explicitly teach how the data is filtered. Therefore, Cooper fails to explicitly teach generating presentations comprising synchronizing changes in the consistent indications of the estimation of the current aircraft state, where the synchronizing changes accounts for inconsistencies. 
	However, in the same field of endeavor, Doty teaches wherein generating the respective presentations comprises synchronizing changes in the mutually consistent indications of the unified estimation of the current aircraft state… wherein synchronizing changes accounts for one or more inconsistencies between the multiple different sources; causing the respective coordinated presentations to be output by the diverse types of crew interfaces (Doty: [Column 1, Lines 34-50] and [Column 9, Lines 60-67] "The first solution engine is configured to determine at least one first flight parameter [estimation of current aircraft state] based on the first sensor data [multiple different sources]... The second solution engine is configured to determine at least one second flight parameter [estimation of current aircraft state] based on the first sensor data and the second sensor data [multiple different sources]. The output voter engine is configured to determine a difference between the at least one first flight parameter and the at least one second flight parameter, compare the difference to a first threshold, and generate an output [output coordinates presentation] including the at least one first flight parameter or the at least one second flight parameter based on the comparison."  Also, "By switching the output to the at least one first parameter (e.g., a trusted solution output) outputted by the first solution engine 225 when the at least one first parameter and at least one second parameter diverge [account for inconsistencies between multiple sources] (e.g., the difference is greater than the first threshold), the output voter engine 240 can be configured to ensure that a trusted solution output [synchronize changes in indications of aircraft state] (e.g., sufficiently error- or fault-free output) is being generated based on sensor data.").
Caudron, Cooper, and Doty are considered to be analogous to the claim invention because they are in the same field of aircraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Caudron and Cooper to incorporate the teachings of Doty to synchronize changes in indications of the current aircraft state to account for inconsistencies between multiple different sensors because it provides the benefit of providing the pilots accurate sensor data with high integrity.
12.	Regarding Claim 2, Caudron, Cooper, and Doty remains as applied above in Claim 1, and further, Caudron teaches the mutually consistent indications of the current aircraft state comprise mutually consistent indications of: proximity to a desired flight control parameter, proximity to an undesired flight control parameter, and/or flight control correction guidance (Caudron: [0039] and [0040] "The method in a particular embodiment therefore discloses a logic to identify data or a flight context exhibiting an abnormal character (with respect to reference or standard data), so as to attract or to solicit the attention of the crew."  Also, "For example, it is possible to monitor (“current”, i.e. present) parameters such as parameters termed “Aircraft Parameters” (e.g. ...margins with respect to stalling [undesirable flight control parameter]... etc.), parameters termed “Aircraft controls” (e.g. deviation between the current lateral/vertical/speed manoeuvre and what is computed and optimized by the systems) or else in regard to so-called “Flight plan conformance” parameters (e.g. the deviation between the planned altitude and the real altitude, or the deviation between the planned speed and the real speed) [desired flight control parameters]."). 
13.	Regarding Claim 3, Caudron, Cooper, and Doty remains as applied above in Claim 1, and further, Doty teaches generating the respective presentations to provide the mutually consistent indications of the state of the aircraft comprises synchronizing changes in the indications in response to changes in the unified estimation of the current state of the aircraft (Doty: [Column 9, Lines 34-43] "In embodiments where the output voter engine 240 determines a plurality of differences between a plurality of flight parameters, the output voter engine 240 may be configured to select the at least one first flight parameter or the at least one second flight parameter for output [synchronizing changes in indications] (as described below) if any of the determined differences are greater than corresponding thresholds [changes in estimation of current state of aircraft](e.g., thresholds corresponding to the appropriate flight parameter).").
14.	Regarding Claim 8, Caudron, Cooper, and Doty remains as applied above in Claim 1, and further, Caudron teaches determining the unified estimations comprises determining the unified estimations based on flight status information... (Caudron: [0021] and [0049] "A “flight context” [unified estimations] comprises for example a situation from among predefined or pre-categorized situations associated with data such as the position, the flight phase [current flight phase], the waypoints, the procedure in progress (and others) [current aircraft state]."  Also, "The determination of the flight context [unified estimations] relies on values [based on flight status information] measured by the onboard instrumentation [aircraft, flight status information] and/or received from the exterior [flight status information] (ATC, weather, etc.).").
	Caudron fails to explicitly teach determining the unified estimations comprises determining the unified estimations based on flight status information comprising at least a flight plan, a current location, and aircraft status information.  
	However, in the same field of endeavor, Cooper teaches determining the unified estimations comprises determining the unified estimations based on flight status information comprising at least a flight plan, a current location, and aircraft status information (Cooper: [0024] and [0034] "The display screen 31 shows the planned flight path [flight plan] as solid line 61 and the deviation of the aircraft [flight status] from the planned flight path as dashed line 62. A pictorial representation 63 of the aircraft is used... Additionally, an audio warning may be provided via speaker 32 warning of the deviation 62 from the planned flight path 61”  Also, "The selection filter provides the advantage of ensuring that the system is able to provide the flight crew with safety, navigational [current location, flight plan] and operational information of most relevance to a particular part of the flight [aircraft status information]. This thereby helps to ensure that each member of the flight crew has an enhanced understanding of the actions required of them, the settings required for aircraft on-board systems, as well as relevant information from off-board the aircraft (such as notification of climatic conditions or flight delays) [unified estimations] to ensure safe and efficient completion of the given part of the flight.").
Caudron, Cooper, and Doty are considered to be analogous to the claim invention because they are in the same field of aircraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Caudron and Doty to incorporate the teachings of Cooper to determine flight status of the aircraft because it provides the benefit outputting the correct indications so the pilots can be alert and aware of the situation in order to have a safe flight for the aircraft.
15.	Regarding Claim 9, Caudron, Cooper, and Doty remains as applied above in Claim 1, and further, Caudron teaches determining the unified estimation of current phase of flight comprises determining the phase is one of: a take-off phase, a cruise phase, an approach phase, a touch down phase, a braking phase and a taxi phase (Caudron: [0021] "A “flight context” [unified estimations] comprises for example a situation from among predefined or pre-categorized situations associated with data such as the position, the flight phase [current flight phase], the waypoints, the procedure in progress (and others).  For example, the aircraft may be in the approach phase for landing [approach phase], in the takeoff phase, in the cruising phase but also in an ascending holding level, a descending holding level, etc. (a variety of situations can be predefined).").  
16.	Regarding Claim 10, Caudron, Cooper, and Doty remains as applied above in Claim 1, and further, Caudron teaches in response to the current phase is-being an approach phase of flight, determining aircraft state comprises determining a common glideslope state (Caudron: [0111] "During the final approach [approach phase of flight, glideslope state]/landing phase, the following may be indicated: a) the altitude or the minimum descent or decision height [glideslope guidance indication], b) the minimum safety altitude in proximity to the airport [glideslope guidance indication], and/ or c) the altitude to be regained in case of go-around [glideslope guidance indication].").
	Caudron fails to explicitly teach in response to the unified estimation of current phase of flight is-being an approach phase, generating the respective presentations comprises generating glideslope guidance indications in each of the coordinated tactile, audio and visual presentations, to indicate the common glideslope state.
	However, in the same field of endeavor, Cooper teaches in response to the unified estimation of current phase of flight is-being an approach phase, generating the respective presentations comprises generating glideslope guidance indications in each of the coordinated tactile, audio and visual presentations, to indicate the common glideslope state (Cooper: [0017] "FIG. 2 shows a detail view of the multisensory output device 30 [generating presentations, glideslope guidance] when used to provide a briefing output relevant to the descent and landing phase of the flight. FIG. 2 shows the display screen 31 providing visual output [visual presentation] of the actions/settings relevant to the descent/landing phase in two distinct forms--pictorially and textually...An audio output [audio presentation] of one or more parts of the information displayed visually is provided via the speaker 32.").
Caudron, Cooper, and Doty are considered to be analogous to the claim invention because they are in the same field of aircraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Caudron and Doty to incorporate the teachings of Cooper to determine the phase of flight and output alerts based on the phase of flight because it provides the benefit of outputting the correct indications so the pilots can be alert and aware of the situation in order to have a safe flight for the aircraft.
17.	Regarding Claim 11, Caudron, Cooper, and Doty remains as applied above in Claim 1, and further, Caudron teaches in response to the current phase is-being a touchdown phase of flight, determining aircraft state comprises determining a common touchdown state (Caudron: [0104] "During the approach/landing phase [touchdown phase of flight], the following may be indicated: a) the headwind or tailwind components [touchdown warnings], and right or left crosswind [touchdown warnings], with optionally a graphical symbol representing the wind; b) the approach speed envisaged [touchdown warnings]; c) the landing flap configuration [touchdown warnings]... e) the pilot's attention will be attracted in case of excessive wind, of overspeed or of under-speed on approach, or when the FMS prediction of the aircraft energy state on landing is too low or too high.").
	Caudron fails to explicitly teach in response to the unified estimation of current phase is-being a touchdown phase, generating the respective coordinated visible, audio and tactile presentations comprises generating touchdown warnings in each of the coordinated tactile, audio and visual presentations, to indicate the common touchdown state.
	However, in the same field of endeavor, Cooper teaches in response to the unified estimation of current phase is-being a touchdown phase, generating the respective coordinated visible, audio and tactile presentations comprises generating touchdown warnings in each of the coordinated tactile, audio and visual presentations, to indicate the common touchdown state (Cooper: [0017] "The system 10 may be used to provide briefings to the flight crew covering distinct parts of the flight, such as take-off, ascent to cruise altitude, cruise, descent and landing [touchdown phase of flight]. When used in this manner, the briefing output (in both its visual and audio form) [generating touchdown warnings in audio and visual presentations] outlines all of: actions required of the flight crew relevant to the distinct part of the flight (for example, navigation course changes and extending/retracting the undercarriage); settings required of aircraft on-board systems relevant to the distinct part of the flight (for example, particular settings required for the control surfaces of the aircraft, engine throttle settings); information provided by one or more information sources off-board the aircraft relevant to the flight (for example, climatic conditions expected to be encountered along the flight path as notified by the Weather Information Service, delays expected to be encountered along the flight path as notified by Air Traffic Control).").  
Caudron, Cooper, and Doty are considered to be analogous to the claim invention because they are in the same field of aircraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Caudron and Doty to incorporate the teachings of Cooper to determine the phase of flight and output alerts based on the phase of flight because it provides the benefit of outputting the correct indications so the pilots can be alert and aware of the situation in order to have a safe flight for the aircraft.
18.	Regarding Claim 13, Caudron, Cooper, and Doty remains as applied above in Claim 1, and further, Caudron teaches in response to the current phase is-being a taxi phase of flight, determining aircraft state comprises determining a common taxi state (Caudron: [0103] "During the pre-flight [taxi phase]/takeoff phase, the following may be indicated: a) the characteristic takeoff speeds V1/VR/V2 [generating presentations]; b) a hyperlink will for example be able to afford access to the page for viewing and defining the takeoff parameters [generating presentations]; c) the pilot's attention will be able to be solicited when these data are incorrectly advised [generating presentations].").
	Caudron fails to explicitly teach4Docket No.: BAE.XA5259US Preliminary Amendmentin response to the unified estimation of current phase of flight is-being a taxi phase, generating the respective coordinated visible, audio and tactile presentations comprises deriving taxi guidance outputs for each of the tactile, audio and visual presentations, to indicate the common taxi state.  
	However, in the same field of endeavor, Cooper teaches in response to the unified estimation of current phase of flight is-being a taxi phase, generating the respective coordinated visible, audio and tactile presentations comprises deriving taxi guidance outputs for each of the tactile, audio and visual presentations, to indicate the common taxi state (Cooper: [0003] and [0006] "The briefings [generate presentations] would run through the actions expected of the crew members for each phase of the flight and also convey information relevant to the particular phase of the flight…iv) the taxiing route [for taxi phase of flight] to the runway for take-off [taxi guidance], and iv) runway length."  Also, "The multisensory output device is operable to provide all or part of the briefing output in both a visual form [visual presentation] to provide a visual simulation, confirmation or representation of the actions, settings or information, and an audio form [audio presentation] to provide an auditory simulation, confirmation or representation of the actions, settings or information.").
Caudron, Cooper, and Doty are considered to be analogous to the claim invention because they are in the same field of aircraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Caudron and Doty to incorporate the teachings of Cooper to determine the phase of flight and output alerts based on the phase of flight because it provides the benefit of outputting the correct indications so the pilots can be alert and aware of the situation in order to have a safe flight for the aircraft.
19.	Regarding Claim 14, Caudron, Cooper, and Doty remains as applied above in Claim 1, and further, Caudron teaches in response to the current phase is-being a take-off phase of flight, determining aircraft state comprises determining a common take off state (Caudron: [0103] and [0107] "During the pre-flight/takeoff phase, the following may be indicated: a) the characteristic takeoff speeds V1/VR/V2 [generating presentations]; b) a hyperlink will for example be able to afford access to the page for viewing and defining the takeoff parameters [generating presentations]; c) the pilot's attention will be able to be solicited when these data are incorrectly advised [generating presentations]."  Also, "During the pre-flight/takeoff phase, the following will for example be indicated: a) the takeoff thrust level selected, b) the thrust reduction altitude and/or c) the climb thrust level selected.");
	Caudron fails to explicitly teach in response to the unified estimation of current phase of flight is-being a take-off phase, generating the respective coordinated visible, audio and tactile presentations comprises deriving take off warning outputs for each of the tactile, audio and visual presentations, to indicate the common take off state.  
	However, in the same field of endeavor, Cooper teaches in response to the unified estimation of current phase of flight is-being a take-off phase, generating the respective coordinated visible, audio and tactile presentations comprises deriving take off warning outputs for each of the tactile, audio and visual presentations, to indicate the common take off state (Cooper: [0003], [0006], and [0030] "By way of example, in the case of the briefing for take-off [current phase being take off phase] the briefing may include i) instrument settings such as such as control settings for throttle and flaps, [warning output] ii) defined speeds such as V1 (this being the maximum speed during take-off at which a pilot can safely abort the take-off and stop the aircraft without leaving the runway, as well as the minimum speed that allows the pilot to safely continue to take-off even if a critical engine failure occurs), [warning output] iii) V2 (this being the safe take-off speed) [warning output]..."  Also, "The multisensory output device is operable to provide all or part of the briefing output in both a visual form [visual presentation] to provide a visual simulation, confirmation or representation of the actions, settings or information, and an audio form [audio presentation] to provide an auditory simulation, confirmation or representation of the actions, settings or information.”  Also, "As indicated above, information acquired from these off-board sources may also form part of the briefing output [generating presentations]. This may include, for example, providing the flight crew with real-time updates on climatic conditions (such as turbulence) expected to be encountered during the flight [warning output], or at critical locations of the flight such as take-off and landing and providing the flight crew with information from air traffic control on delays to any part of the flight [warning output].").
Caudron, Cooper, and Doty are considered to be analogous to the claim invention because they are in the same field of aircraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Caudron and Doty to incorporate the teachings of Cooper to determine the phase of flight and output alerts based on the phase of flight because it provides the benefit of outputting the correct indications so the pilots can be alert and aware of the situation in order to have a safe flight for the aircraft.
20.	Regarding Claim 15, Caudron, Cooper, and Doty remains as applied above in Claim 1, and further, Caudron teaches in response to the current phase is-being a cruise phase of flight, determining aircraft state comprises determining a common cruise state (Cooper: [0108] "In the cruising phase, when the next envisaged change of trajectory is still far off, the following may for example be indicated: a) the maximum cruising level computed by the FMS b) the optimal cruising level computed by the FMS c) the maximum cruising level in case of engine fault computed by the FMS d) the safety altitude for the active flight plan segment e) the MORA (Minimum Off Route Altitude).").
	Caudron fails to explicitly teach in response to the unified estimation of current phase of flight is-being a cruise phase, generating the respective coordinated visible, audio and tactile presentations comprises deriving cruise warning outputs for each of the tactile, audio and visual presentations, to indicate the common cruise state.
	However, in the same field of endeavor, Cooper teaches in response to the unified estimation of current phase of flight is-being a cruise phase, generating the respective coordinated visible, audio and tactile presentations comprises deriving cruise warning outputs for each of the tactile, audio and visual presentations, to indicate the common cruise state (Cooper: [0003] and [0006] "By way of example, briefings would be performed covering the phases of an aircraft's flight such as take-off, ascent to cruise altitude, cruise [cruise phase of flight] and descent/landing….Following take-off, subsequent briefings would then cover navigational aspects, such as outlining navigational waypoints along the cruise flight path [warning outputs] and any changes in course and consequent control settings required to enable the aircraft to reach these waypoints, as well as any programmed autopilot settings [warning outputs]."  Also, "The multisensory output device is operable to provide all or part of the briefing output in both a visual form [visual presentation] to provide a visual simulation, confirmation or representation of the actions, settings or information, and an audio form [audio presentation] to provide an auditory simulation, confirmation or representation of the actions, settings or information.").  
Caudron, Cooper, and Doty are considered to be analogous to the claim invention because they are in the same field of aircraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Caudron and Doty to incorporate the teachings of Cooper to determine the phase of flight and output alerts based on the phase of flight because it provides the benefit of outputting the correct indications so the pilots can be alert and aware of the situation in order to have a safe flight for the aircraft.
21.	Regarding Claim 18, Caudron teaches a controller for controlling respective outputs of diverse types of crew interfaces for outputting visible, audio and tactile information to a human pilot for flight control (Caudron: [0039] "For example, from the synthetic display presented to the pilot [crew interfaces for the human pilot], it will be possible for use to be made of visual stratagems (colours, blinking, alert symbols) [visible information] and/or auditory [audio information] and/or tactile or vibrational stratagems [tactile information]."),
The controller having a processing circuit and a memory circuit, the memory circuit having instructions executable by the processing circuit, wherein said processing circuit when executing the instructions is configured to (Caudron: [0054] and [0079] "There is also disclosed a computer program product, comprising code instructions making it possible to perform one or more steps [executing instructions] of the method, when the said program is executed on a computer."  Also, "The aircraft comprises a flight cabin or a cockpit 120. Within the cockpit are situated piloting equipment 121 (so-called avionics equipment), comprising for example one or more onboard computers (means of computation, storage and saving of data [memory]) ...”):
Receive flight status information from multiple different, sources (Caudron: [0031] and [0049] "In a development, the flight information comprises information associated with the formulation of one or more flight directives and/or information associated with the state of the systems of the aircraft and/or information associated with the environment of the aircraft [flight status information]."  Also, "The determination of the flight context relies on values [receive flight status information] measured by the onboard instrumentation [flight status information] and/or received from the exterior [flight status information] (ATC, weather, etc.)."  Note that onboard instruments and values received from the exterior are collecting flight status information from multiple sources.); 
Determine a unified estimation of current aircraft state, based on at least the flight status information from the multiple different, sources (Caudron: [0021] and [0049] "A “flight context” [unified estimations] comprises for example a situation from among predefined or pre-categorized situations associated with data such as the position, the flight phase [current flight phase], the waypoints, the procedure in progress (and others) [current aircraft state]."  Also, "The determination of the flight context [unified estimations] relies on values [based on flight status information] measured by the onboard instrumentation [flight status information] and/or received from the exterior [flight status information] (ATC, weather, etc.).");
Generate respective coordinated visible, audio and tactile presentations for the diverse types of crew interfaces, coordinated so that they provide mutually consistent indications of the unified estimation of the current aircraft state, according to the unified estimation of the flight phase (Caudron: [0024], [0044], and [0046]-[0047] "By sensory restoration, it is understood that the information can be restored by various cognitive modes (vision, hearing, haptic feedback i.e. tactile/vibrational, etc.) and/or according to a combination of these modes. A single cognitive sense can be solicited... but according to certain embodiments, multimodal restoration can be performed (graphical display and simultaneously [consistent indications] or in an asynchronous manner transmission of vibration via suitable devices, for example to the pilot's wrist)."  Also, "The flight context [unified estimations] directly influences the type of display [provide indications] to be performed within the cockpit [generate presentations, according to unified estimations]. The flight context comprises various flight phases [current flight phase] and can be associated with other parameters (for example parameters of a meteorological nature)."  Also, "In a development, the step of determining the flight context comprises the application of predefined logic rules.  In a development, the restoration of information is performed in a visual and/or auditory and/or tactile and/or vibratory manner [generating respective coordinated visible, audio, and tactile presentations]. The five human senses can be solicited, in combination [from consistent indications].");
And cause the respective coordinated presentations to be output by the diverse types of crew interfaces (Caudron: [0047] and [0079] "For example, a luminous signal [output visible presentation] can be associated or combined with a mechanical vibration (transmitted by means of augmented reality for example) [output tactile presentation] and the concomitant emission of a predefined sound (to the headset) [output audio presentation]."  Also, "Within the cockpit are situated piloting equipment 121 [output by crew interfaces] (so-called avionics equipment), comprising for example one or more onboard computers (means of computation, storage and saving of data), including an FMS, means of display or of viewing and inputting of data, means of communication, as well as (optionally) means of haptic feedback and a taxiing computer.").  
Caudron fails to explicitly teach Generate respective coordinated visible, audio and tactile presentations for the diverse types of crew interfaces, coordinated so that they provide mutually consistent indications of the unified estimation of the current aircraft state, according to the unified estimation of the flight phase, wherein generating the respective presentations comprises synchronizing changes in the mutually consistent indications of the unified estimation of the current aircraft state, in response to changes in the unified estimation of the current phase of flight, wherein synchronizing changes accounts for one or more inconsistencies between the multiple different sources.
However, in the same field of endeavor, Cooper teaches generating respective coordinated visible, audio and tactile presentations for the diverse types of crew interfaces, coordinated so that they provide mutually consistent indications of the unified estimation of the current aircraft state, according to the unified estimation of the current phase of flight, wherein generating the respective presentations comprises synchronizing changes in the mutually consistent indications of the unified estimation of the current aircraft state, in response to changes in the unified estimation of the current phase of flight… (Cooper: [0006], [0014],  [0017], and [0030] "The system comprises a selection filter for filtering the interrogated data to provide a selected subset of the interrogated data [synchronizing changes in indications] relevant to one or more parts of a flight [based on current phase of flight] of the aircraft and a multisensory output device for providing a briefing output [generating presentations] based upon the selected subset of the interrogated data."  Also, "The processor 21 operates according to an algorithm to interrogate the data received 11 from all of the sources S1 . . . SN and filters the data [synchronizing changes in indications of aircraft state] according to the algorithm to provide a selected subset 12 of the interrogated data relevant to a particular part of a flight for the aircraft [in response to phase of flight]."  Also, "The system 10 may be used to provide briefings to the flight crew covering distinct parts of the flight, such as take-off, ascent to cruise altitude, cruise, descent and landing. When used in this manner, the briefing output (in both its visual and audio form) outlines all of: actions required [aircraft state] of the flight crew relevant to the distinct part of the flight [synchronizing changes in indications] (for example, navigation course changes and extending/retracting the undercarriage); settings required of aircraft on-board systems [aircraft state] relevant to the distinct part of the flight (for example, particular settings required for the control surfaces of the aircraft, engine throttle settings); information provided by one or more information sources off-board the aircraft [aircraft state] relevant to the flight (for example, climatic conditions expected to be encountered along the flight path as notified by the Weather Information Service, delays expected to be encountered along the flight path as notified by Air Traffic Control)."  Also, "As indicated above, information acquired from these off-board sources may also form part of the briefing output. This may include, for example, providing the flight crew with real-time updates on climatic conditions (such as turbulence) expected to be encountered during the flight, or at critical locations of the flight such as take-off and landing and providing the flight crew with information from air traffic control on delays to any part of the flight.").
Caudron and Cooper are considered to be analogous to the claim invention because they are in the same field of aircraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Caudron to incorporate the teachings of Cooper to synchronize changes in indications of the current flight state and flight phase to provide generations because it provides the benefit of keeping the pilots alert and aware of the situation in order to have a safe flight of the aircraft.
Caudron and Cooper fails to explicitly teach wherein synchronizing changes accounts for one or more inconsistencies between the multiple different sources.  Although Cooper teaches generating presentations comprising synchronizing changes in the mutually consistent indications of the unified estimation of the current aircraft state, in response to changes in the estimation of the current phase of flight as explained in the rejection above in paragraphs [0006], [0014], [0017], and [0030]. The filtering of data to provide to the multisensory output device is equivalent to synchronizing changes because the interrogated data is filtered for the relevant parts of the flight. Cooper fails to explicitly teach how the data is filtered. Therefore, Cooper fails to explicitly teach generating presentations comprising synchronizing changes in the consistent indications of the estimation of the current aircraft state, where the synchronizing changes accounts for inconsistencies. 
	However, in the same field of endeavor, Doty teaches wherein generating the respective presentations comprises synchronizing changes in the mutually consistent indications of the unified estimation of the current aircraft state,… wherein synchronizing changes accounts for one or more inconsistencies between the multiple different sources; and cause the respective coordinated presentations to be output by the diverse types of crew interfaces thereby allowing for consumption of the respective coordinated presentations by the human pilot (Doty: [Column 1, Lines 34-50] and [Column 9, Lines 60-67] "The first solution engine is configured to determine at least one first flight parameter [estimation of current aircraft state] based on the first sensor data [multiple different sources]... The second solution engine is configured to determine at least one second flight parameter [estimation of current aircraft state] based on the first sensor data and the second sensor data [multiple different sources]. The output voter engine is configured to determine a difference between the at least one first flight parameter and the at least one second flight parameter, compare the difference to a first threshold, and generate an output [output coordinates presentation] including the at least one first flight parameter or the at least one second flight parameter based on the comparison."  Also, "By switching the output to the at least one first parameter (e.g., a trusted solution output) outputted by the first solution engine 225 when the at least one first parameter and at least one second parameter diverge [account for inconsistencies between multiple sources] (e.g., the difference is greater than the first threshold), the output voter engine 240 can be configured to ensure that a trusted solution output [synchronize changes in indications of aircraft state] (e.g., sufficiently error- or fault-free output) is being generated based on sensor data.").
Caudron, Cooper, and Doty are considered to be analogous to the claim invention because they are in the same field of aircraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Caudron and Cooper to incorporate the teachings of Doty to synchronize changes in indications of the current aircraft state to account for inconsistencies between multiple different sensors because it provides the benefit of providing the pilots accurate sensor data with high integrity.
22.	Regarding Claim 19, Caudron, Cooper, and Doty remains as applied above in Claim 18, and further, Caudron teaches generate the respective presentations to comprise an indication of proximity to a desired flight control parameter, proximity to an undesired flight control parameter, and/or flight control correction guidance (Caudron: [0039] and [0040] "The method in a particular embodiment therefore discloses a logic to identify data or a flight context exhibiting an abnormal character (with respect to reference or standard data), so as to attract or to solicit the attention of the crew."  Also, "For example, it is possible to monitor (“current”, i.e. present) parameters such as parameters termed “Aircraft Parameters” (e.g. ...margins with respect to stalling [undesirable flight control parameter]... etc.), parameters termed “Aircraft controls” (e.g. deviation between the current lateral/vertical/speed manoeuvre and what is computed and optimized by the systems) or else in regard to so-called “Flight plan conformance” parameters (e.g. the deviation between the planned altitude and the real altitude, or the deviation between the planned speed and the real speed) [desired flight control parameters].").  
23.	Regarding Claim 22, Caudron, Cooper, and Doty remains as applied above in Claim 18, and further, Cooper teaches to generate the respective presentations by synchronizing changes in the mutually consistent indications of the state of the aircraft, in response to changes in the unified estimation of current phase of flight (Cooper: [0006], [0014],  [0017], and [0030] "The system comprises a selection filter for filtering the interrogated data to provide a selected subset of the interrogated data [synchronizing changes in indications] relevant to one or more parts of a flight [based on current phase of flight] of the aircraft and a multisensory output device for providing a briefing output [generating presentations] based upon the selected subset of the interrogated data."  Also, "The processor 21 operates according to an algorithm to interrogate the data received 11 from all of the sources S1 . . . SN and filters the data [synchronizing changes in indications of aircraft state] according to the algorithm to provide a selected subset 12 of the interrogated data relevant to a particular part of a flight for the aircraft [in response to phase of flight]."  Also, "The system 10 may be used to provide briefings to the flight crew covering distinct parts of the flight, such as take-off, ascent to cruise altitude, cruise, descent and landing. When used in this manner, the briefing output (in both its visual and audio form) outlines all of: actions required [aircraft state] of the flight crew relevant to the distinct part of the flight [synchronizing changes in indications] (for example, navigation course changes and extending/retracting the undercarriage); settings required of aircraft on-board systems [aircraft state] relevant to the distinct part of the flight (for example, particular settings required for the control surfaces of the aircraft, engine throttle settings); information provided by one or more information sources off-board the aircraft [aircraft state] relevant to the flight (for example, climatic conditions expected to be encountered along the flight path as notified by the Weather Information Service, delays expected to be encountered along the flight path as notified by Air Traffic Control)."  Also, "As indicated above, information acquired from these off-board sources may also form part of the briefing output. This may include, for example, providing the flight crew with real-time updates on climatic conditions (such as turbulence) expected to be encountered during the flight, or at critical locations of the flight such as take-off and landing and providing the flight crew with information from air traffic control on delays to any part of the flight.").
	Cooper fails to explicitly teach the synchronizing changes accounts for inconsistencies between different sources. However, Cooper teaches generating presentations comprising synchronizing changes in the mutually consistent indications of the unified estimation of the current aircraft state, in response to changes in the estimation of the current phase of flight as explained in the rejection above in paragraphs [0006], [0014], [0017], and [0030]. The filtering of data to provide to the multisensory output device is equivalent to synchronizing changes because the interrogated data is filtered for the relevant parts of the flight. Cooper fails to explicitly teach how the data is filtered. 
	Additionally, Doty teaches to generate the respective presentations by synchronizing changes in the mutually consistent indications of the state of the aircraft… (Doty: [Column 1, Lines 34-50] and [Column 9, Lines 60-67] "The first solution engine is configured to determine at least one first flight parameter [estimation of current aircraft state] based on the first sensor data... The second solution engine is configured to determine at least one second flight parameter [estimation of current aircraft state] based on the first sensor data and the second sensor data. The output voter engine is configured to determine a difference between the at least one first flight parameter and the at least one second flight parameter, compare the difference to a first threshold, and generate an output including the at least one first flight parameter or the at least one second flight parameter based on the comparison."  Also, "By switching the output to the at least one first parameter (e.g., a trusted solution output) outputted by the first solution engine 225 when the at least one first parameter and at least one second parameter diverge (e.g., the difference is greater than the first threshold), the output voter engine 240 can be configured to ensure that a trusted solution output [synchronize changes in indications of aircraft state] (e.g., sufficiently error- or fault-free output) is being generated based on sensor data.").
Caudron, Cooper, and Doty are considered to be analogous to the claim invention because they are in the same field of aircraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Caudron and Cooper to incorporate the teachings of Doty to synchronize changes in indications of the current aircraft state to account for inconsistencies between multiple different sensors because it provides the benefit of providing the pilots accurate sensor data with high integrity.
24.	Regarding Claim 23, Caudron, Cooper, and Doty remains as applied above in Claim 18, and further, Caudron teaches to determine the unified estimations based on flight status information… (Caudron: [0021] and [0049] "A “flight context” [unified estimations] comprises for example a situation from among predefined or pre-categorized situations associated with data such as the position, the flight phase [current flight phase], the waypoints, the procedure in progress (and others) [current aircraft state]."  Also, "The determination of the flight context [unified estimations] relies on values [based on flight status information] measured by the onboard instrumentation [aircraft, flight status information] and/or received from the exterior [flight status information] (ATC, weather, etc.).").
	Caudron fails to explicitly teach to determine the unified estimations based on flight status information comprising at least a flight plan, a current location, and aircraft status information.  
	However, in the same field of endeavor, Cooper teaches to determine the unified estimations based on flight status information comprising at least a flight plan, a current location, and aircraft status information (Cooper: [0024] and [0034] "The display screen 31 shows the planned flight path [flight plan] as solid line 61 and the deviation of the aircraft [flight status] from the planned flight path as dashed line 62. A pictorial representation 63 of the aircraft is used... Additionally, an audio warning may be provided via speaker 32 warning of the deviation 62 from the planned flight path 61”  Also, "The selection filter provides the advantage of ensuring that the system is able to provide the flight crew with safety, navigational [current location, flight plan] and operational information of most relevance to a particular part of the flight [aircraft status information]. This thereby helps to ensure that each member of the flight crew has an enhanced understanding of the actions required of them, the settings required for aircraft on-board systems, as well as relevant information from off-board the aircraft (such as notification of climatic conditions or flight delays) [unified estimations] to ensure safe and efficient completion of the given part of the flight.").
Caudron, Cooper, and Doty are considered to be analogous to the claim invention because they are in the same field of aircraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Caudron and Doty to incorporate the teachings of Cooper to determine flight status of the aircraft because it provides the benefit outputting the correct indications so the pilots can be alert and aware of the situation in order to have a safe flight for the aircraft.
25.	Regarding Claim 24, Caudron, Cooper, and Doty remains as applied above in Claim 18, and further, Caudron teaches determine the phase is one of: a take-off phase, a cruise phase, an approach phase, a touch down phase, a braking phase and a taxi phase (Caudron: [0021] "A “flight context” comprises for example a situation from among predefined or pre-categorized situations associated with data such as the position, the flight phase [current flight phase], the waypoints, the procedure in progress (and others).  For example, the aircraft may be in the approach phase for landing [approach phase], in the takeoff phase, in the cruising phase but also in an ascending holding level, a descending holding level, etc. (a variety of situations can be predefined).").  
26.	Regarding Claim 25, Caudron, Cooper, and Doty remains as applied above in Claim 18, and further, Caudron teaches a crew interface system having diverse types of crew interfaces coupled to the controller (Caudron: [0081] "FIG. 2 schematically illustrates the structure and the functions of a flight management system of known FMS type. A system of FMS type 200 disposed in the cockpit 120 and the avionics means 121 has a man-machine interface 220 comprising input means, for example formed by a keyboard, and display means, for example formed by a display screen, or else simply a touch-sensitive display screen...").
27.	Regarding Claim 26, Caudron teaches one or more non-transitory machine-readable mediums encoded with instructions that when executed by one or more processors cause a process to be carried out for controlling respective outputs of diverse types of crew interfaces for outputting visible, audio and tactile information to a human pilot for flight control of an aircraft, the process comprising (Caudron: [0039], [0054], and [0079] "For example, from the synthetic display presented to the pilot [crew interfaces for the human pilot], it will be possible for use to be made of visual stratagems (colours, blinking, alert symbols) [visible information] and/or auditory [audio information] and/or tactile or vibrational stratagems [tactile information]."  Also, "There is also disclosed a computer program product, comprising code instructions making it possible to perform one or more steps [executing instructions] of the method, when the said program is executed on a computer."  Also, "The aircraft comprises a flight cabin or a cockpit 120. Within the cockpit are situated piloting equipment 121 (so-called avionics equipment), comprising for example one or more onboard computers (means of computation, storage and saving of data [memory]) ..."): 
Receiving flight status information from multiple different sources (Caudron: [0031] and [0049] "In a development, the flight information comprises information associated with the formulation of one or more flight directives and/or information associated with the state of the systems of the aircraft and/or information associated with the environment of the aircraft [flight status information]."  Also, "The determination of the flight context relies on values [receive flight status information] measured by the onboard instrumentation [flight status information] and/or received from the exterior [flight status information] (ATC, weather, etc.)."  Note that onboard instruments and values received from the exterior are collecting flight status information from multiple sources.); 
 7Docket No.: BAE.XA5259US DPreliminary Amendmentetermining unified estimations of a current aircraft state and a unified estimation of a current phase of flight, based on at least the flight status information from the multiple different sources (Caudron: [0021] and [0049] "A “flight context” [unified estimations] comprises for example a situation from among predefined or pre-categorized situations associated with data such as the position, the flight phase [current flight phase], the waypoints, the procedure in progress (and others) [current aircraft state]."  Also, "The determination of the flight context [unified estimations] relies on values [based on flight status information] measured by the onboard instrumentation [flight status information] and/or received from the exterior [flight status information] (ATC, weather, etc.)."); 
Generating respective coordinated visible, audio and tactile presentations for the diverse types of crew interfaces, coordinated so that they provide mutually consistent indications of the unified estimation of the current aircraft state, according to the unified estimation of the current phase of flight (Caudron: [0024], [0044], and [0046]-[0047] "By sensory restoration, it is understood that the information can be restored by various cognitive modes (vision, hearing, haptic feedback i.e. tactile/vibrational, etc.) and/or according to a combination of these modes. A single cognitive sense can be solicited... but according to certain embodiments, multimodal restoration can be performed (graphical display and simultaneously [consistent indications] or in an asynchronous manner transmission of vibration via suitable devices, for example to the pilot's wrist)."  Also, "The flight context [unified estimations] directly influences the type of display [provide indications] to be performed within the cockpit [generate presentations, according to unified estimations]. The flight context comprises various flight phases [current flight phase] and can be associated with other parameters (for example parameters of a meteorological nature)."  Also, "In a development, the step of determining the flight context comprises the application of predefined logic rules.  In a development, the restoration of information is performed in a visual and/or auditory and/or tactile and/or vibratory manner [generating respective coordinated visible, audio, and tactile presentations]. The five human senses can be solicited, in combination [from consistent indications]."); 
And causing the respective coordinated presentations to be output by the diverse types of crew interfaces thereby allowing for consumption of the respective coordinated presentations by the human pilot (Caudron: [0047] and [0079] "For example, a luminous signal [output visible presentation] can be associated or combined with a mechanical vibration (transmitted by means of augmented reality for example) [output tactile presentation] and the concomitant emission of a predefined sound (to the headset) [output audio presentation]."  Also, "Within the cockpit are situated piloting equipment 121 [output by crew interfaces] (so-called avionics equipment), comprising for example one or more onboard computers (means of computation, storage and saving of data), including an FMS, means of display or of viewing and inputting of data, means of communication, as well as (optionally) means of haptic feedback and a taxiing computer.").
Caudron fails to explicitly teach generating respective coordinated visible, audio and tactile presentations for the diverse types of crew interfaces, coordinated so that they provide mutually consistent indications of the unified estimation of the current aircraft state, according to the unified estimation of the current phase of flight, wherein generating the respective presentations comprises synchronizing changes in the mutually consistent indications of the unified estimation of the current aircraft state, in response to changes in the unified estimation of the current phase of flight, wherein synchronizing changes accounts for inconsistencies between the multiple different sources.
However, in the same field of endeavor, Cooper teaches generating respective coordinated visible, audio and tactile presentations for the diverse types of crew interfaces, coordinated so that they provide mutually consistent indications of the unified estimation of the current aircraft state, according to the unified estimation of the current phase of flight, wherein generating the respective presentations comprises synchronizing changes in the mutually consistent indications of the unified estimation of the current aircraft state, in response to changes in the unified estimation of the current phase of flight… (Cooper: [0006], [0014],  [0017], and [0030] "The system comprises a selection filter for filtering the interrogated data to provide a selected subset of the interrogated data [synchronizing changes in indications] relevant to one or more parts of a flight [based on current phase of flight] of the aircraft and a multisensory output device for providing a briefing output [generating presentations] based upon the selected subset of the interrogated data."  Also, "The processor 21 operates according to an algorithm to interrogate the data received 11 from all of the sources S1 . . . SN and filters the data [synchronizing changes in indications of aircraft state] according to the algorithm to provide a selected subset 12 of the interrogated data relevant to a particular part of a flight for the aircraft [in response to phase of flight]."  Also, "The system 10 may be used to provide briefings to the flight crew covering distinct parts of the flight, such as take-off, ascent to cruise altitude, cruise, descent and landing. When used in this manner, the briefing output (in both its visual and audio form) outlines all of: actions required [aircraft state] of the flight crew relevant to the distinct part of the flight [synchronizing changes in indications] (for example, navigation course changes and extending/retracting the undercarriage); settings required of aircraft on-board systems [aircraft state] relevant to the distinct part of the flight (for example, particular settings required for the control surfaces of the aircraft, engine throttle settings); information provided by one or more information sources off-board the aircraft [aircraft state] relevant to the flight (for example, climatic conditions expected to be encountered along the flight path as notified by the Weather Information Service, delays expected to be encountered along the flight path as notified by Air Traffic Control)."  Also, "As indicated above, information acquired from these off-board sources may also form part of the briefing output. This may include, for example, providing the flight crew with real-time updates on climatic conditions (such as turbulence) expected to be encountered during the flight, or at critical locations of the flight such as take-off and landing and providing the flight crew with information from air traffic control on delays to any part of the flight.").
Caudron and Cooper are considered to be analogous to the claim invention because they are in the same field of aircraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Caudron to incorporate the teachings of Cooper to synchronize changes in indications of the current flight state and flight phase to provide generations because it provides the benefit of keeping the pilots alert and aware of the situation in order to have a safe flight of the aircraft.
Caudron and Cooper fails to explicitly teach wherein synchronizing changes accounts for one or more inconsistencies between the multiple different sources.  Although Cooper teaches generating presentations comprising synchronizing changes in the mutually consistent indications of the unified estimation of the current aircraft state, in response to changes in the estimation of the current phase of flight as explained in the rejection above in paragraphs [0006], [0014], [0017], and [0030]. The filtering of data to provide to the multisensory output device is equivalent to synchronizing changes because the interrogated data is filtered for the relevant parts of the flight. Cooper fails to explicitly teach how the data is filtered. Therefore, Cooper fails to explicitly teach generating presentations comprising synchronizing changes in the consistent indications of the estimation of the current aircraft state, where the synchronizing changes accounts for inconsistencies. 
	However, in the same field of endeavor, Doty teaches wherein generating the respective presentations comprises synchronizing changes in the mutually consistent indications of the unified estimation of the current aircraft state… wherein synchronizing changes accounts for one or more inconsistencies between the multiple different sources; and causing the respective coordinated presentations to be output by the diverse types of crew interfaces thereby allowing for consumption of the respective coordinated presentations by the human pilot (Doty: [Column 1, Lines 34-50] and [Column 9, Lines 60-67] "The first solution engine is configured to determine at least one first flight parameter [estimation of current aircraft state] based on the first sensor data [multiple different sources]... The second solution engine is configured to determine at least one second flight parameter [estimation of current aircraft state] based on the first sensor data and the second sensor data [multiple different sources]. The output voter engine is configured to determine a difference between the at least one first flight parameter and the at least one second flight parameter, compare the difference to a first threshold, and generate an output [output coordinates presentation] including the at least one first flight parameter or the at least one second flight parameter based on the comparison."  Also, "By switching the output to the at least one first parameter (e.g., a trusted solution output) outputted by the first solution engine 225 when the at least one first parameter and at least one second parameter diverge [account for inconsistencies between multiple sources] (e.g., the difference is greater than the first threshold), the output voter engine 240 can be configured to ensure that a trusted solution output [synchronize changes in indications of aircraft state] (e.g., sufficiently error- or fault-free output) is being generated based on sensor data.").
Caudron, Cooper, and Doty are considered to be analogous to the claim invention because they are in the same field of aircraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Caudron and Cooper to incorporate the teachings of Doty to synchronize changes in indications of the current aircraft state to account for inconsistencies between multiple different sensors because it provides the benefit of providing the pilots accurate sensor data with high integrity.
28.	Claims 4-6, 12, 21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Caudron (US 20160093223 A1), in view of Cooper (US 20130245860 A1), in view of Doty (US 10302450 B1), and in further view of McKeown (US 20140257603 A1).
29.	Regarding Claim 4, Caudron, Cooper, and Doty remains as applied above in Claim 1, and further, Caudron teaches the diverse types of crew interfaces comprising a visual type, an audio type and a tactile type, the visual type comprising (Caudron: [0039] "For example, from the synthetic display presented to the pilot [crew interfaces], it will be possible for use to be made of visual stratagems (colours, blinking, alert symbols) [visible type] and/or auditory [audio type] and/or tactile or vibrational stratagems [tactile type]."):
A head down display, a head up display, and/or a head mounted display (Caudron: [0113] "FIG. 6 shows an opaque virtual reality headset 610 (or a semi-transparent augmented reality headset or a headset with configurable transparency) worn by the pilot. The individual display headset 610 can be a virtual reality (VR) headset, or an augmented reality (AR) headset or a head-up sight [heads up display], etc. The headset can therefore be a “head-mounted display” [head mounted display], a “wearable computer”, “glasses” or a video-headset."); 
The audio type comprising a headset and/or a cockpit loudspeaker (Caudron: [0113] "The headset can comprise computation and communication means 611, projection means 612, audio acquisition means 613 [audio type] and video acquisition and/or video projection means 614 (for example used for the “scraping” of data accessible in an analogue manner from the cockpit or the flight cabin of the aircraft)."); 
And the tactile type… (Caudron: [0047] "In a development, the restoration of information is performed in a visual and/or auditory and/or tactile and/or vibratory manner [tactile type] ...For example, a luminous signal can be associated or combined with a mechanical vibration (transmitted by means of augmented reality for example) [tactile output] and the concomitant emission of a predefined sound (to the headset).").
Wherein causing the respective coordinated presentations to be output comprises controlling these types of crew interface (Caudron: [0047] and [0079] "For example, a luminous signal [output coordinated presentation] can be associated or combined with a mechanical vibration (transmitted by means of augmented reality for example) [output coordinated presentation] and the concomitant emission of a predefined sound (to the headset) [output coordinated presentation]."  Also, "Within the cockpit are situated piloting equipment 121 [output by crew interfaces] (so-called avionics equipment), comprising for example one or more onboard computers (means of computation, storage and saving of data), including an FMS, means of display or of viewing and inputting of data, means of communication, as well as (optionally) means of haptic feedback [controlling types of crew interface] and a taxiing computer.").  
	Caudron fails to explicitly teach the tactile type comprising a throttle tactile output, a rudder pedal tactile output, and/or a stick tactile output.
	However, in the same field of endeavor, McKeown teaches the tactile type comprising a throttle tactile output, a rudder pedal tactile output, and/or a stick tactile output (McKeown: [0044] "In one example, the feedback apparatus can provide tactile feedback [tactile type]. One type of tactile feedback includes providing resistance to a mechanical input, such as the aircraft's steering [stick or rudder tactile output], braking, or throttle mechanisms [throttle tactile output], using known techniques.").
Caudron, Cooper, Doty, and McKeown are considered to be analogous to the claim invention because they are in the same field of aircraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Caudron, Cooper, and Doty to incorporate the teachings of McKeown to output a tactile indication because it provides the benefit of outputting the correct indications so the pilots can be alert and aware of the situation in order to have a safe flight for the aircraft.
30.	Regarding Claim 5, Caudron, Cooper, and Doty remains as applied above in Claim 1.
	Caudron and Cooper fails to explicitly teach the tactile type includes: at least one soft stop; a simulated rumble strip; and/or at least one nudge.  
	However, in the same field of endeavor, McKeown teaches the tactile type includes: at least one soft stop; a simulated rumble strip; and/or at least one nudge (McKeown: [0044] "Another type of feedback apparatus [tactile output] includes providing positive force and/or back-force to vehicle controls [nudge] or mechanical inputs, such as the aircraft's steering, braking, or throttle mechanisms, using known techniques. This force feedback has an effect similar to the application of resistance, except that it pushes back with a force greater than that which was originally applied by the operator, but not more than an operator can apply after receiving the feedback. This type of feedback is similar to tactile feedback, and specifically to force feedback, except that force is applied to the mechanical inputs with a force too great for the operator to reasonably overcome, or indirectly by providing direct inputs to controls while disabling operator control [soft stop]. Another type of tactile feedback can include a vibrating component [simulated rumble strip] in contact with the pilot(s), such as a vibrating computing device, floor or seat covering.").
Caudron, Cooper, Doty, and McKeown are considered to be analogous to the claim invention because they are in the same field of aircraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Caudron, Cooper, and Doty to incorporate the teachings of McKeown to output a tactile indication because it provides the benefit of outputting the correct indications so the pilots can be alert and aware of the situation in order to have a safe flight for the aircraft.
31.	Regarding Claim 6, Caudron, Cooper, and Doty remains as applied above in Claim 1.
	Caudron and Cooper fails to explicitly teach a stick is operable to control nosewheel steering and the tactile type comprises a stick tactile output comprising at least one soft stop, a simulated rumble strip; and/or at least one nudge.
	However, in the same field of endeavor, McKeown teaches a stick is operable to control nosewheel steering and the tactile type comprises a stick tactile output comprising at least one soft stop, a simulated rumble strip; and/or at least one nudge (McKeown: [0044] "One type of tactile feedback includes providing resistance to a mechanical input, such as the aircraft's steering [stick operable to control nosewheel steering], braking, or throttle mechanisms, using known techniques. Another type of feedback apparatus includes providing positive force and/or back-force to vehicle controls [nudge] or mechanical inputs, such as the aircraft's steering, braking, or throttle mechanisms, using known techniques.").
Caudron, Cooper, Doty, and McKeown are considered to be analogous to the claim invention because they are in the same field of aircraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Caudron, Cooper, and Doty to incorporate the teachings of McKeown to output a tactile indication because it provides the benefit of outputting the correct indications so the pilots can be alert and aware of the situation in order to have a safe flight for the aircraft.
32.	Regarding Claim 12, Caudron, Cooper, and Doty remains as applied above in Claim 1, and further, Caudron teaches in response to the current phase is-being a braking phase of flight, determining aircraft state comprises determining a common braking state (Caudron: [0012] "In a very general manner, the method arbitrates the quantitative and qualitative aspects as regards user interface or man-machine interaction [generating presentations]. In particular, the method can continually adjust the “quantity” of information or of data restored to the pilot and the “quality” of this information or data (that is to say by determining or controlling the nature or the category or indeed the content of the information).").
	Caudron and Cooper fails to explicitly teach in response to the unified estimation of current phase of flight is-being a braking phase, generating the respective coordinated visible, audio and tactile presentations comprises deriving braking warning outputs in each of the tactile, audio and visual presentations, to indicate the common braking state. 
	However, in the same field of endeavor, McKeown teaches in response to the unified estimation of current phase of flight is-being a braking phase, generating the respective coordinated visible, audio and tactile presentations comprises deriving braking warning outputs in each of the tactile, audio and visual presentations, to indicate the common braking state (McKeown: [0019] and [0039] "In various examples, as described herein, the technology could ask and/or provide for the input of the target braking value [braking phase of flight], monitor aircraft deceleration, and, when true, provide an audio and/or visual and/or tactile warning [braking warning outputs] to the aircrew that the target braking is not being met."  Also, "Finally, the system 10 may present feedback to the pilot of the aircraft. The example, the system 10 can provide a visual [visual presentation], audible [audio presentation], or tactile [tactile presentation] alert to the operator of the aircraft if the effectiveness of the aircraft braking system is different than an anticipated amount. A feedback module 30, in signal communication with the analysis module 26, can be configured to output the visual, audible, or tactile alert.").
Caudron, Cooper, Doty, and McKeown are considered to be analogous to the claim invention because they are in the same field of aircraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Caudron, Cooper, and Doty to incorporate the teachings of McKeown to determine the phase of flight and output alerts based on the phase of flight because it provides the benefit of outputting the correct indications so the pilots can be alert and aware of the situation in order to have a safe flight for the aircraft.
33.	Regarding Claim 21, Caudron, Cooper, and Doty remains as applied above in Claim 18, and further, Caudron teaches to control crew6Docket No.: BAE.XA5259USPreliminary Amendment interfaces comprising a visual type, an audio type, and a tactile type, the visual type comprising (Caudron: [0039] "For example, from the synthetic display presented to the pilot [crew interfaces], it will be possible for use to be made of visual stratagems (colours, blinking, alert symbols) [visible type] and/or auditory [audio type] and/or tactile or vibrational stratagems [tactile type]."):
A head down display, a head up display, and/or a head mounted display (Caudron: [0113] "FIG. 6 shows an opaque virtual reality headset 610 (or a semi-transparent augmented reality headset or a headset with configurable transparency) worn by the pilot. The individual display headset 610 can be a virtual reality (VR) headset, or an augmented reality (AR) headset or a head-up sight [heads up display], etc. The headset can therefore be a “head-mounted display” [head mounted display], a “wearable computer”, “glasses” or a video-headset.");
The audio type comprising, a headset and/or a cockpit loudspeaker (Caudron: [0113] "The headset can comprise computation and communication means 611, projection means 612, audio acquisition means 613 [audio type] and video acquisition and/or video projection means 614 (for example used for the “scraping” of data accessible in an analogue manner from the cockpit or the flight cabin of the aircraft)."); 
And the tactile type… (Caudron: [0047] "In a development, the restoration of information is performed in a visual and/or auditory and/or tactile and/or vibratory manner [tactile type] ...For example, a luminous signal can be associated or combined with a mechanical vibration (transmitted by means of augmented reality for example) [tactile output] and the concomitant emission of a predefined sound (to the headset).").
	Caudron and Cooper fails to explicitly teach the tactile type comprising a throttle tactile output, a rudder pedal tactile output, and/or a stick tactile output.
	However, in the same field of endeavor, McKeown teaches the tactile type comprising a throttle tactile output, a rudder pedal tactile output, and/or a stick tactile output (McKeown: [0044] "In one example, the feedback apparatus can provide tactile feedback [tactile type]. One type of tactile feedback includes providing resistance to a mechanical input, such as the aircraft's steering [stick or rudder tactile output], braking, or throttle mechanisms [throttle tactile output], using known techniques.").
Caudron, Cooper, Doty, and McKeown are considered to be analogous to the claim invention because they are in the same field of aircraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Caudron, Cooper, and Doty to incorporate the teachings of McKeown to output a tactile indication because it provides the benefit of outputting the correct indications so the pilots can be alert and aware of the situation in order to have a safe flight for the aircraft.
34.	Regarding Claim 27, Caudron, Cooper, and Doty remains as applied above in Claim 26, and further, Caudron teaches the mutually consistent indications of the current aircraft state comprise mutually consistent indications of: proximity to a desired flight control parameter, proximity to an undesired flight control parameter, and/or flight control correction guidance (Caudron: [0039] and [0040] "The method in a particular embodiment therefore discloses a logic to identify data or a flight context exhibiting an abnormal character (with respect to reference or standard data), so as to attract or to solicit the attention of the crew."  Also, "For example, it is possible to monitor (“current”, i.e. present) parameters such as parameters termed “Aircraft Parameters” (e.g. ...margins with respect to stalling [undesirable flight control parameter]... etc.), parameters termed “Aircraft controls” (e.g. deviation between the current lateral/vertical/speed manoeuvre and what is computed and optimized by the systems) or else in regard to so-called “Flight plan conformance” parameters (e.g. the deviation between the planned altitude and the real altitude, or the deviation between the planned speed and the real speed) [desired flight control parameters]."),
And wherein the diverse types of crew interfaces comprise a visual type, an audio type and a tactile type, the visual type comprising a head down display, a head up display, and/or a head mounted display (Caudron: [0039] and [0113] "For example, from the synthetic display presented to the pilot [crew interfaces], it will be possible for use to be made of visual stratagems (colours, blinking, alert symbols) [visible type] and/or auditory [audio type] and/or tactile or vibrational stratagems [tactile type]."  Also, "FIG. 6 shows an opaque virtual reality headset 610 (or a semi-transparent augmented reality headset or a headset with configurable transparency) worn by the pilot. The individual display headset 610 can be a virtual reality (VR) headset, or an augmented reality (AR) headset or a head-up sight [heads up display], etc. The headset can therefore be a “head-mounted display” [head mounted display], a “wearable computer”, “glasses” or a video-headset."):
The audio type comprising a headset, a loudspeaker, a headset configured to provide directional audio, and/or a loudspeaker configured to provide directional audio (Caudron: [0113] "The headset can comprise computation and communication means 611, projection means 612, audio acquisition means 613 [audio type] and video acquisition and/or video projection means 614 (for example used for the “scraping” of data accessible in an analogue manner from the cockpit or the flight cabin of the aircraft).");
And the tactile type… (Caudron: [0047] "In a development, the restoration of information is performed in a visual and/or auditory and/or tactile and/or vibratory manner [tactile type] ...For example, a luminous signal can be associated or combined with a mechanical vibration (transmitted by means of augmented reality for example) [tactile output] and the concomitant emission of a predefined sound (to the headset).").
And wherein causing the respective coordinated presentations to be output comprises controlling these types of crew interface (Caudron: [0047] and [0079] "For example, a luminous signal [output coordinated presentation] can be associated or combined with a mechanical vibration (transmitted by means of augmented reality for example) [output coordinated presentation] and the concomitant emission of a predefined sound (to the headset) [output coordinated presentation]."  Also, "Within the cockpit are situated piloting equipment 121 [output by crew interfaces] (so-called avionics equipment), comprising for example one or more onboard computers (means of computation, storage and saving of data), including an FMS, means of display or of viewing and inputting of data, means of communication, as well as (optionally) means of haptic feedback [controlling types of crew interface] and a taxiing computer.").  
	Caudron and Cooper fails to explicitly teach the tactile type comprising a throttle tactile output, a rudder pedal tactile output, and/or a stick tactile output.
	However, in the same field of endeavor, McKeown teaches the tactile type comprising a throttle tactile output, a rudder pedal tactile output, and/or a stick tactile output (McKeown: [0044] "In one example, the feedback apparatus can provide tactile feedback [tactile type]. One type of tactile feedback includes providing resistance to a mechanical input, such as the aircraft's steering [stick or rudder tactile output], braking, or throttle mechanisms [throttle tactile output], using known techniques.").
Caudron, Cooper, Doty, and McKeown are considered to be analogous to the claim invention because they are in the same field of aircraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Caudron, Cooper, and Doty to incorporate the teachings of McKeown to output a tactile indication because it provides the benefit of outputting the correct indications so the pilots can be alert and aware of the situation in order to have a safe flight for the aircraft.

Response to Arguments
35.	Applicant’s arguments with respect to the U.S.C. 103 rejection of Claims 1-6, 8-15, 18-19, and 21-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant's arguments filed 9/27/2022 have been fully considered but they are not persuasive. Doty has been applied to teach the amended subject matter of synchronizing changes to account for inconsistencies between multiple different sources in the rejection above as cited in at least [Column 1, Lines 34-50] and [Column 9, Lines 60-67] to account for divergences or inconsistencies between the multiple sensors determining the aircraft’s state.
36.	Caudron (US 20160093223 A1), in view of Cooper (US 20130245860 A1), in view of Doty (US 10302450 B1), and in further view of McKeown (US 20140257603 A1) teaches all aspects of the invention.  The rejection is modified according to the newly amended language but still maintained with the current prior art of record.
37.	Claims 1-6, 8-15, 18-19, and 21-27 remain rejected under their respective grounds and rational as cited above, and as stated in the prior office action which is incorporated herein.  Also, although not specifically argued, all remaining claims remain rejected under their respective grounds, rationales, and applicable prior art for these reasons cited above, and those mentioned in the prior office action which is incorporated herein.

Prior Art
38.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.	
Dupont (US 20150054664 A1)
Walter (US 20160178364 A1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        



/ADAM D TISSOT/Primary Examiner, Art Unit 3663